OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on February 11,1975, under the name Donald M. Wolfson. In this disciplinary proceeding, respondent was charged with professional misconduct in that on April 27, 1979 he was convicted, upon his plea of guilty, in the County Court of Nassau County, of criminal sale of marihuana in the fourth degree, a class A misdemeanor. He was sentenced to four months in the Nassau County Jail. On appeal, the sentence was reduced by this court to an unconditional discharge and, as so modified, the judgment of conviction was affirmed.
The Referee found that the charge was sustained. The petitioner moved to confirm the Referee’s report and the *588respondent submitted an affidavit joining in the petitioner’s motion.
After reviewing all of the evidence, we are in full agreement with the report of the Referee. The respondent is guilty of the afore-mentioned charge of misconduct. The petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of respondent’s previously unblemished record, the fact that he suffered a criminal conviction, the ample attestations to his good character and the fact that he resigned from his position as an Assistant District Attorney. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P.J., Hopkins, Damiani, Titone and Mangano, JJ., concur.